The defendant’s petition for certification for appeal from the Appellate Court, 41 Conn. App. 7 (AC 13990), is granted, limited to the following issue:
*920The Supreme Court docket number is SC 15427.
Todd Edgington, assistant public defender, in support of the petition.
Ronald G. Weller, deputy assistant state’s attorney, in opposition.
Decided May 28, 1996*
“Under the state constitution, if initial statements made by a defendant are excluded only because of a Miranda violation, and not because they were coerced, must the subsequent post-Miranda statements be excluded in the absence of a showing of a break in the stream of events?”